 


Exhibit 10.3


 
November 26, 2012
 


Guy Swayne
c/o Flagstone Reinsurance Holdings, S.A.
65, Avenue de la Gare
L-1611 Luxembourg




Dear Guy:
 
Effective on the date (such date, the “Separation Date”) of the consummation of
the transactions contemplated by the Agreement and Plan of Merger, dated as of
August 30, 2012, by and among Flagstone Reinsurance Holdings, S.A., Flagstone
Reinsurance Holdings (Bermuda) Limited, Validus Holdings, Ltd. and Validus UPS,
Ltd. (the “Merger Agreement”), we mutually agree that you shall cease to be
Executive Vice President of Flagstone Reassurance Suisse SA (Bermuda Branch)
(together with any and all subsidiaries and affiliates and each individually, as
applicable, the “Company”).  Your employment (including any directorships) with
the Company shall terminate effective as of 12:01 a.m. on the Separation Date.
 
1.           Payments and Benefits.  The Company shall pay to you:
 
a.           Accrued Benefits.  Within ten (10) days following the Separation
Date, a lump sum payment in respect of any accrued but unused vacation and
accrued but unpaid base salary through the Separation Date, based on your
current rate of base salary of $580,000 per annum (“Base Salary”);
 
b.           Notice Payment. Within ten (10) days following the Separation Date,
a lump sum payment equal to the payment in lieu of notice to which you are
entitled under Section 21(1) of the Bermuda Employment Act 2000 (as amended),
including, without limitation, the Base Salary you would have been paid for the
one (1) year period following the Separation Date under the terms of your
employment agreement, dated as of August 5, 2011 and as amended from time to
time (the “Employment Agreement”);
 
c.           Severance Payment. Within ten (10) days following the Separation
Date, a lump sum payment equal to the amount to which you are entitled under
Section 5(c) of your Employment Agreement;
 
d.           Bonus Payment.  In January 2013 (or, if sooner, upon the Company’s
termination of your employment other than for “Cause” (within the meaning of
your Employment Agreement)), a lump sum payment in respect of the annual bonus
for the fiscal year ending December 31, 2012 in an amount not less than
$261,000, determined by the Company in good faith and consistent with its
calculation of bonuses for other senior executives who remain employed by the
Company; and
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
e.           Equity Awards.  Your awards outstanding as of the date hereof under
the Flagstone Reinsurance Holdings, S.A. Performance Share Unit Plan shall be
treated and settled in accordance with Sections 2.04 through 2.06 of the Merger
Agreement.
 
2.           Non-Solicitation.  During the 545 days following the Separation
Date, you shall not, directly, or indirectly through another Person (as such
term is defined below), and you shall procure the compliance of any Person by
which you become employed or for whom you become a consultant not to:
 
a.           Solicit any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company, on
the one hand, and any employee thereof, on the other hand; provided, however,
that the general solicitation of third parties through the use of means
generally available to the public, including the placement of advertisements in
the newspaper, will not be deemed to violate this clause; or
 
b.           Hire (i) any employee of the Company or (ii) any former employee of
the Company who voluntarily resigned from his position at the Company until
twelve months after such former employee’s employment relationship with the
Company has ended.
 
3.           Confidentiality.  You shall not, following the Separation Date,
disclose to any person any information as to the practice, business dealings or
affairs of the Company or any of its customers or clients, or as to any matters
which may have come to your knowledge by reason of your employment with the
Company except as necessary to enforce any of the Company’s obligations under
this agreement.
 
4.           Injunctive Relief.  It is impossible to measure in money the
damages that will accrue to the Company in the event that you breach your
obligations hereunder.  In the event that you breach any such obligation, the
Company shall be entitled to an injunction restraining you from violating such
obligation (without posting any bond).  If the Company shall institute any
action or proceeding to enforce any such obligation, you hereby waive the claim
or defense that the Company has an adequate remedy at law and agree not to
assert in any such action or proceeding the claim or defense that the Company
has an adequate remedy at law.  The foregoing shall not prejudice the Company’s
right to require you to account for and pay over to the Company, and you hereby
agree to account for and pay over, the compensation, profits, monies, accruals
or other benefits derived or received by you as a result of any transaction
constituting a breach of any of the obligation.
 
5.           Miscellaneous.
 
a.           Any notice or other communication required or permitted under this
agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
If to the Company:
 
Flagstone Reinsurance Holdings, S.A.
65, Avenue de la Gare
L-1611 Luxembourg
Attn:  General Counsel


 
with a copy (which shall not constitute notice) to:
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Attention:    Sarkis Jebejian, Esq.


If to Guy Swayne, at his residence on the records of the Company or to such
other address as any party hereto may designate by notice to the others.
 
b.           Except as otherwise provided herein, this agreement shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, and supersedes and is in full substitution for any and
all prior understandings or agreements with respect to your employment and the
termination thereof, provided that Section 9 (relating to intellectual property
rights) of the Employment Agreement shall remain in full force and effect in
accordance with its terms.
 
c.           This agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the party or parties against whom or which
enforcement of such waiver is sought.  No waiver of any provision or violation
of this agreement by the Company shall be implied by the Company’s forbearance
or failure to take action, the failure of any party hereto at any time to
require the performance by any other party hereto of any provision hereof shall
in no way affect the full right to require such performance at any time
thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this agreement.
 
d.           Any provision of this agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this agreement invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
e.           The Company may withhold from any amounts payable to you hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation.  Notwithstanding the foregoing, the Company shall continue to
report, and withhold or not from, payments made hereunder in a manner consistent
with prior practice with respect to payments made to you during the course of
your employment with the Company.
 
f.           This agreement shall be governed by and construed in accordance
with the laws of Bermuda without reference to its principles of conflicts of
law.
 
g.           You acknowledge that you have been advised to consult with an
attorney prior to executing this agreement.
 
h.           This agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.  A facsimile of a signature shall be deemed to be and have the
effect of an original signature.
 
i.           The headings in this agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
 
j.           This agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns, and the Company shall ensure that
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company assumes and agrees to perform this agreement.  This agreement shall
inure to the benefit of your successors, heirs, legatees and personal
representatives but is not assignable by you without the consent of the Company.
 
*  *  *  *  *
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
If you agree with the foregoing provisions, please sign in the appropriate space
below and return the original to me.
 

  Sincerely,                 FLAGSTONE REINSURANCE HOLDINGS, S.A.          
 
By:
/s/ Lesley Cox       Name: Lesley Cox       Title: Chief Administrative Officer
         

 
 

Agreed and Accepted:                       /s/ Guy Swayne       Guy Swayne     
                  Date: 11/26/2012      

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Appendix A
 
The following table sets forth, for illustrative purposes only, the estimated
payments pursuant to Sections 1(b), (c) and (d) of this agreement to which you
would be entitled, assuming: (1) the Separation Date is December 15, 2012 and
(2) the Company determines that your annual bonus for the fiscal year ending
December 31, 2012 will not be greater than the minimum guaranteed
amount.   Moreover, the following calculations are not intended to describe (in
substance or amount) all of the benefits to which you may be entitled in
connection with your separation or the transactions contemplated by the Merger
Agreement and do not take into account any applicable tax withholding.
 
Notice Payment described in Section 1(b)
$580,000 (payment in lieu of base salary), plus other amounts, if any, in lieu
of notice to which you may be entitled under Section 21(1) of the Bermuda
Employment Act 2000 (as amended)
Severance Payment described in Section 1(c)
$880,000
2012 Bonus Payment described in Section 1(d)
$261,000



 
 